PER CURIAM.
Appellant raises several points on appeal, only one of which has merit. Appellant’s sentence for criminal conspiracy, providing for three years of incarceration to be followed by two years of probation, violates the requirements announced in Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981) because the period of incarceration exceeds one year. Consequently, we reverse and remand for imposition of a sentence consistent with those requirements. Otherwise, the judgment is affirmed.
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
DOWNEY and GLICKSTEIN, JJ., and DANIEL S. PEARSON, Associate Judge, concur.